Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPG2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Gir, 1993); in re Longi\ 759 F.2d 887, 225 USPQ 845 (Fed. Cir. 1985); in re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); in re Vogel, 422 F.2d 438, 184 USPQ 619 (CCPA 1970); and in re Thonngton, 418 F.2d 528, 183 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c.) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspo.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/066,521 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because they both have the common subject matter: 
 “a communication system that map values of a first characteristic corresponding to different geographic locations in a field; 
a geographic position sensor that detects a geographic location of an agricultural work machine; 
an in-situ sensor that detects a value of an agricultural characteristic indicative of a characteristic of processed material corresponding to the geographic location; 
a predictive model generator that generates a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the information map at the geographic location and a value of the second agricultural characteristic sensed by the in-situ sensor at the geographic location; 
and a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive values of the second agricultural characteristic to the different geographic locations in the field based on the values of the first agricultural characteristic in the information map and based on the predictive agricultural model.”
The only difference between the conflicting claims in two applications is that in the currently examined application, the claims recite “the topographic characteristic and the machine characteristic” rather than “the first agricultural characteristic and the second agricultural characteristic.”  However, the difference would not make the claims patentably distinct from the reference claim(s) because the following: a. In the reference claim (e.g., claim 11), the communication system receives a topographic map that includes, as the first agricultural characteristic, a topographic; b. In the reference claims (e.g., claims 3-6), the in-situ sensors comprise sensors that sense machine characteristic, such as a characteristic of tailings, a characteristic of crop loss, etc.  It would have been obvious to substitute the features included in the reference claims 3-6, and 11 for the mentioned features of “the topographic characteristic and the machine characteristic”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Examiner’s Comments Regarding the Cited Prior Art
The patent application publication No. US 2008/0177449 A1 (Pickett reference) disclosed a system for controlling the position of an agricultural implement coupled to an agricultural vehicle.  The system comprises a filed topography database; a location signal generation arrangement for providing location data of the vehicle and the implement in a field; an implement position sensor for sensing the position of the implement; and a control unit connected to the field topography database, wherein the control unit provides position control signals to the positioning arrangement.  Pickett is not teaching or even suggesting at least the limitations of “generating a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic; and controlling a predictive map generator to generate the functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different locations in the field based on the values of the first agricultural characteristic in the prior information map and the predictive agricultural model.”
		Conclusions	
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/TUAN C TO/Primary Examiner, Art Unit 3667